EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 1, 2017, relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the Aegion Corporation’s Annual Report on Form 10-K for the year ended December 31, 2016. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP St. Louis, Missouri April 28, 2017
